Citation Nr: 1026867	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to December 
1957. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim.  In April 2006, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge.  When this case was initially before the Board in 
April 2007, it was remanded for further development.  

In November 2007, the Board denied the Veteran's claim for 
entitlement to a rating in excess of 20 percent for his duodenal 
ulcer.  The Veteran appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), which, in a January 
2009 order, granted the parties' joint motion for remand, 
vacating the Board's November 2007 decision and remanding the 
case to the Board for action consistent with the order.  
Thereafter, the Court was notified of the Veteran's death.  
Accordingly, in a July 2009 order, the Court recalled its January 
2009 mandate, revoked its January 2009 order, vacated the Board's 
November 2007 decision, and ordered that the Veteran's appeal be 
dismissed for lack of jurisdiction.  


FINDING OF FACT

The Veteran died on August [redacted], 2008.  


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must therefore be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


